 Case 1:20-cv-01049-STA-jay Document 8 Filed 09/17/20 Page 1 of 1            PageID 37




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


ANTHONY GLEN CLARKE,

       Plaintiff,

vs.
                                                            No. 1:20-1049-STA-jay
COMMISSIONER OF
SOCIAL SECURITY,

       Defendant.




             ORDER ADOPTING REPORT AND RECOMMENDATION
        AND GRANTING PLAINTIFF’S MOTION FOR ADDITIONAL TIME
______________________________________________________________________________

       Without objection, the Report and Recommendation of Magistrate Judge Jon A. York

(ECF No. 6) is hereby ADOPTED in its entirely. For good cause shown, the motion for

extension of time to amend the complaint (ECF No. 7) is GRANTED. Plaintiff will have until

October 31, 2020, in which to amend his complaint.


       IT IS SO ORDERED.
                                           s/ S. Thomas Anderson
                                           S. THOMAS ANDERSON
                                           CHIEF UNITED STATES DISTRICT JUDGE

                                           Date: September 17, 2020
